Case 1:18-cv-02457-WTL-MJD Document 24 Filed 03/13/19 Page 1 of 1 PageID #: 89




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


TAMMY PARDUE,                                     Case No: 1:18-cv-02457-WTL-MJD

               Plaintiff,
                                                  ORDER OF DISMISSAL
v.

CAPITAL ONE BANK (USA),N.A.,

               Defendants.



                                   ORDER OF DISMISSAL

        Plaintiff, Tammy Pardue (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,

(“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise

sufficiently advised,



        IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



        SO ORDERED.




        DATED: 3/13/2019


Distribution:
All electronically registered counsel of record via CM/ECF
